DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The disclosure is objected to because of the following informalities:  
Paragraph 2 of the specification states that Patent Document 1 (JP 2012-109472) (cited in the IDS filed 10/6/20) describes a temperature measurement system configured to measure a temperature of a measurement target object by using optical interference. However, Patent Document 1 does not describe anything regarding a temperature measurement system configured to measure a temperature of a measurement target object by using optical interference.
Appropriate correction is required.

Claim Objections
Claims 1-7 are objected to because of the following informalities:  
In claim 1, it is not clear if “the wavelength,” as recited in line 12, is referring to the first wavelength range and the second wavelength range recited in line 5.
In claim 7, there is lack of relationship between the reflected light, as recited in line 7, with the output light recited in line 4.
Claim 2-6 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A temperature measurement system configured to measure a temperature of a measurement target object having a first main surface and a second main surface facing the first main surface, the temperature measurement system comprising an optical path length ratio calculator configured to calculate, by performing Fourier transform on the spectrum measured by the measurement unit, an optical path length ratio which is a ratio between a first optical path length as an optical path length of the output light of the first wavelength range and a second optical path length as an optical path length of the output light of the second wavelength range; and a temperature calculator configured to calculate the temperature of the measurement target object based on the optical path length ratio and a previously investigated relationship between the temperature of the measurement target object and a refractive index ratio which is a ratio between a first refractive index as a refractive index of the measurement target object with respect to the output light of the first wavelength range and a second refractive index as a refractive index of the measurement target object with respect to the output light of the second wavelength range (claim 1).
A temperature measurement method of measuring a temperature of a measurement target object having a first main surface and a second main surface facing the first main surface, the temperature measurement method comprising calculating, by performing Fourier transform on the spectrum, an optical path length ratio which is a ratio between a first optical path length as an optical path length of the output light of the first wavelength range and a second optical path length as an optical path length of the output light of the second wavelength range; and calculating the temperature of the measurement target object based on the optical path length ratio and a previously investigated relationship between the temperature of the measurement target object and a refractive index ratio which is a ratio between a first refractive index as a refractive index of the measurement target object of the output light of the first wavelength range and a second refractive index as a refractive index of the measurement target object of the output light of the second wavelength range (claim 7).

Conclusion
The references made of record by the examiner and not relied upon are considered pertinent to applicant's disclosure by disclosing the measurement of temperature based on a spectrum of reflected light, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
9/30/22